Walxeb, J.,
after stating the case: Our opinion is that the city of Henderson is not liable for the amount paid by the county of Nance, on account of the maintenance and care of the persons afflicted with smallpox, while they were quarantined, nor for any part of it. The plaintiff’s, claim is based upon the-provisions of Revisal, sec. 4508, and this, with the statute cited by defendant, Laws 1911, ch. 62, sec. 2 (ratified 7 March, 1911), will be discussed presently.
The counties, cities, and towns of the State have only such powers and capacities as have been conferred upon them by law. Dillon on Mun. Corporations (5 Ed.), sec. 59; Fidelity Co. v. Fleming, 132 N. C., 337; S. v. Webber, 107 N. C., 962; Har*117rington v. Greenville, 159 N. C., 634. “It bas been too often decided, to be now questioned tbat the liability of towns to support poor .persons is founded upon and limited by statute, and is not to be enlarged or modified by any supposed moral obligation.” Smith v. Coleraine, 9 Met., 492. In an action to recover the expenses of caring for a smallpox patient, Justice Hoke, for this Court, said: “So far as municipal obligation is concerned, it is accepted doctrine that the care and support of the indigent and infirm is a matter of statutory provision.” Copple v. Commissioners, 138 N. C., 131. But it .is unnecessary to pursue this line of thought any further, as the plaintiff -bases his right to recover upon the statute.
The Legislature, some years ago, provided an entire scheme for the preservation of the public health in the proper exercise of its police power, and especially for quarantining and caring for persons afflicted with smallpox and other contagious and infectious diseases. This statute will be found in Kevisal of 1905,.vol. 2, ch. 95. In section 4508 of that chapter it is enacted that “the expense of the quarantine and of the disinfection shall be borne by the householder in whose family the case occurs, if able; otherwise, by'the city, town, or county of which he is a resident.”
There was a superintendent of health for Yance County, who was also quarantine officer of the county, duly appointed according to law, and there was a superintendent of health for the town of Henderson, but he had not been appointed quarantine officer.
By Laws 1911, ch. 62, the Legislature adopted a new scheme for the preservation of the public health, and especially for a system of quarantine by which persons are allowed to bes isolated and treated, for the purpose of preventing the spread of contagious and other diseases, and it concludes with this section: “All laws and clauses of laws in conflict with this act are hereby repealed.” It is provided by section 15 of the act as follows: “The duties of the municipal health officer, within the jurisdiction of the town os city for which he is elected, shall be identical with those of the county superintendent of health for the county, *118with, the exception of the duties of the county superintendent of health pertaining to the jail, convict camp, and county home. The authorities of any city or town shall have the power to assign the duties of quarantine officer to the municipal health officer, and in such cases the municipal health officer shall faithfully perform the duties „of the quarantine officer as prescribed in sections 20 and 21 of this act.”. And in section 21 there is this provision: “All expenses of quarantine and disinfection shall be borne by the town or county employing a quarantine officer.”
We conclude from a perusal of the two statutes, Revisal, ch. 65, see. 4508, and Laws 1911, ch. 62, sec. 21, that if the former statute ever imposéd any liability upon a city without a quarantine officer, the, Legislature intended to' establish a new rule of liability by the latter'section for the expenses of quarantining diseased persons, and to require that they shall he paid by the county which has a quarantine officer, 'unless the town in that, county, where the expenses are incurred, has appointed a quarantine officer and undertaken for itself, by a system of quarantine, to isolate or segregate persons having contagious and other diseases, which are mentioned in the act, within its corporate limits, ■ or, if possible, to take charge and supervision of the patients at their respective homes; but if it should elect, as in this case, not to exercise its power of appointing a quarantine officer, for said purpose, it is the duty of the county to perform this service, the-expenses thereof to be paid by the county which has a quarantine officer. In other words, the town is entitled, under the provisions of the new act, to the same rights in respect to quarantine, and the prevention of the spread of diseases, as any other part of the county, if it has -not assumed to act for itself in the matter of the appointment of a quarantine officer. This, no doubt, was deemed by the Legislature more just than the former provision, if the true construction of the latter be that it imposed the burden of paying quarantine expenses upon the town, whether it had its own quarantine system or not. It may have occurred to the legislative mind that there was no reason why the town should pay the expense of its own indigent resi*119dents, when it was required by law to contribute its full proportion to tbe taxes of tbe county, and should, therefore, be entitled to its proper share in the benefits of the county quarantine without any additional charge.
Where the language of a statute is free from ambiguity and conveys a definite and sensible meaning, the courts should not hesitate to give it a literal interpretation merely because they may question the wisdom or expediency of the enactment. In such a case, these are not pertinent inquiries for the judicial tribunal. If there be any unwisdom or injustice in the law, it is for the Legislature to remedy it. For the courts, the only rule is ita lex scripta est. If, though, the statute is ambiguous, so as to be fairly susceptible of more than one interpretation, then the courts may rightfully exercise the power of construing its language, so as to give effect to the intention of the Legislature, as the same shall be ascertained and determined from relevant and admissible considerations. But it should be understood that the intention of the lawmaking power is to be ascertained by a reasonable construction of the act, and not one founded on mere arbitrary conjecture. And it is always the actual meaning of the Legislature which must be sought out and followed, and not the judge’s own idea as to what the law should be. Finally, although every law must be construed' according to the intention of the makers, as evidenced by the language employed to express it, that intention is never resorted to for any other purpose than to ascertain what, in fact, was meant to be done, and not for the purpose of ascertaining what they have done, with the view of determining whether it is politic or expedient, for with that we have nothing to do. We have reached the limit of our jurisdiction when we have certainly found and declared the meaning, as the object is to ascertain what the Legislature intended to enact, and not what is the legal consequence and effect of what they did ena'ct. Black’s Interpretation of Laws, pp. 38 and 41.
We think the purpose of this statute is clear and free from uncertainty, but if it is doubtful, the application of the well-settled rule of construction just stated leads us to think that it *120was not intended to charge the town with the expenses of the quarantine service, unless it bas adopted a system of its own, in which latter case it appears reasonable and just that it should be so charged. We are also of the opinion that the provision in section 21 of Laws 1911, ch. 62, for paying the expenses of the quarantine is incompatible with the like. provision' in section 4805 of the Revisal, if the latter imposes a liability for the same upon the town in which there is no quarantine officer, for the act of 1911 explicitly provides that the expenses shall be paid “by the town or county employing a quarantine officer,” and the town of Henderson has not employed one, though the county has. Where two statutes are thus in conflict and cannot reasonably be reconciled, the later one repeals the one of earlier date to the extent of the repugnance. S. v. Perkins, 141. N. C., 797. We believe that our view of’the law in this' ease accords with the clear intent of the Legislature, and responds also to the dictates of justice and right. There is no good reason why the town or city should be charged with the double burden of paying its full lawful share of the county taxes and also the expenses of quarantine within its limits, from which it receives no more benefit or advantage than other sections of the county. But if it is not satisfied with the county system of quarantine or for any other reason it establishes one of its own, and thus chooses to regulate its own affairs in this respect, it is proper that it should bear the expense, and not the county. It is not just that the county should pay the expenses of the city quarantine when it can have no part in fixing or controlling the amount to be incurred, or in adopting regulations or methods for the economical administration of the law, and the same rule applies with equal force to the city, when entire control is in the hands of the county authorities. Taxation without representation often leads to the exercise of arbitrary and even despotic power, and is not tolerated or permitted in our system of government. He who pays the taxes should have some voice, directly or indirectly, in deciding how they should be laid and how and for what purposes they should be expended. The Legislature evidently did not intend that the county should place this burden upon the city, as a separate corporation, without its consent, or its par-; *121ticipation in tbe exercise of tbe power bj wbicb it was created, or imposed. In respect to tbis„ matter, tbe county and tbe city must be treated, under tbe statute, as distinct bodies, each exercising its own powers of taxation, witbin its prescribed sphere, and eacb liable for its own expenses. When tbe city does not elect to act for itself by appointing a quarantine officer, it must be regarded as a part of tbe county, and is entitled to its share of benefits as such in return for its contribution to tbe county revenue; it is otherwise, though, when it undertakes to exercise sole authority with respect -to quarantine witbin its corporate limits by virtue of tbe powers given in tbe act of' 1911. These reasons, of course, have influence with us only when there is ambiguity in tbe statute, but we think it clear that tbe later provision in tbe act of 1911 was intended to take tbe place of tbe earlier one in tbe Eevisal, ancj to repeal tbe latter.
But we are also of tbe opinion that Eevisal, sec. 4508, will not bear tbe construction upon wbicb tbe plaintiff relies. It will be seen that by section 4509 tbe city health officer is also quarantine officer of tbe city, just as tbe county health officer is quarantine officer of tbe county. This throws a flood of light upon tbe language of section 4508, and clearly reveals its true meaning to be that when tbe householder is indigent and unable to pay tbe expenses of patients in bis family, they shall be borne by tbe city, if be resides therein, and if not, by tbe county; but tbe city is not liable to tbe county for tbe expenses of its patients any more than tbe county is to tbe city for tbe expenses of its patients. Eacb provides for its own patients and pays their expenses, but not to tbe other. It could not mean that one of them pan officiously pay tbe expenses of tbe other and recover them from the latter. Neither one of them is charged with tbe duty of attending to tbe affairs of tbe other in this respect, but eacb must provide for and pay its own expenses in such cases. But, as we have said, this is all changed by tbe act of 1911, and tbe town is not liable if it has not employed a quarantine officer. Tbe general subject is discussed in McNorton v. Val Verde County, 25 S. W. Rep., 653, wbicb presented somewhat an analogous case, and tbe Court reached tbe same con-*122elusion as we do now. If tbe city of Henderson was not liable and tbe county, therefore, "paid tbe expenses officiously, it cannot recover them of tbe city. This we decided in Copple v. Commissioners, 138 N. C., 131.
It seems that section 21 of chapter 62, Laws 1911, has been repealed by Laws 1913, ch. 181, sec. 9. This matter was not called to our attention, and we suppose the learned counsel attached no importance to -it, as the county paid the expenses for which it now sues in 1911 and 1912, before the passage of tbe act of 1913, which should be given prospective operation. ¥e merely refer to it to show that we had not overlooked tbe repealing act.
It follows that, in any view, the court erred in overruling tbe demurrer. It' should have been sustained and the action dismissed. This result makes it unnecessary to consider more particularly tbe question raised on tbe argument as to whether the payment by tbe county of tbe quarantine expenses incurred in Henderson was officious, nór need we refer to the other matters discussed by counsel.
Reversed.